Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the trimming processing part being continuously disposed in the middle of the necking processing parts/trimming being performed in the middle of the necking processing (Claims 2 and 5) must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “necking processing parts…performing necking processing” and “a trimming processing part…performs slit processing…to perform trimming” in Claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 4, the scope of the limitation “a rotation axis” in line 6 of each claim is unclear because a rotation axis has already been recited in line 4 of each claim. Is the rotation axis about which the trimming processing part moves the can body the same as the 
Further regarding Claim 1, it is not clear what is meant by the term “continuously disposed” in lines 8 and 9. Does this mean that the necking processing parts and the trimming processing part are arranged in a continuous line, or is it meant to convey that the processing parts are disposed in their respective positions throughout the entire operation of the apparatus (i.e. “continuously”)?
Regarding Claims 2 and 5, the scopes of the limitations “the trimming processing part is continuously disposed in the middle of the necking processing parts” and “the trimming is performed…in the middle of the necking processing” are unclear. What is meant by the term “in the middle”? Is this meant to convey that the trimming processing part/step is located/performed precisely in the middle of the necking processing parts/stages (i.e. an equal number of necking processing parts/stages before and after the trimming processing part/step), or does it mean that the trimming processing part/step is between any two necking processing parts/stages?
Regarding Claims 3 and 7, the scope of the limitation “the necking processing parts and the trimming processing part include a rotating turret having a plurality of can body holding parts” is unclear. Does each of the necking processing parts and trimming processing part have include its own rotating turret, or is there only one rotating turret shared between the necking/trimming processing parts?
Claims 6 and 8 are rejected by virtue of their dependence upon Claim 4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt et al., hereinafter Babbitt (US 9,095,888) in view of Miller et al., hereinafter Miller (US 4,030,432).
Regarding Claim 1, Babbitt discloses (Figures 1 and 2) a bottle can manufacturing apparatus (machine line 10) for forming a mouth portion in a bottomed cylindrical can body (can 5 with open end 6 and closed end 7), comprising: necking processing parts (forming/necking turrets 60 with turret star wheel 24 and tooling 105) each of which performs necking processing (column 3 lines 63-67) while moving the can body around a rotation axis (central axis 64), wherein the necking processing parts are continuously disposed (Figures 1 and 2 show the turrets 60 with turret star wheel 24 arranged in a continuous line).
Babbitt does not explicitly disclose a trimming processing part, but does disclose that, due to its modular construction, the apparatus may be easily modified to include other processing parts, including a trimming processing part (column 4 lines 4-9). Miller teaches (Figures 4 and 5) a bottle can manufacturing apparatus comprising a trimming processing part (main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106) which performs slit processing on an upper end part (end portion B’) of the can body (can body 
Regarding Claim 3, with reference to the aforementioned combination of Babbitt and Miller, Babbitt discloses (Figure 2) the necking processing parts (forming/necking turrets 60 with turret star wheel 24 and tooling 105) include a rotating turret (turret star wheel 24) having a plurality of can body holding parts (pockets 24A) around a rotation axis thereof (central axis 64), and Miller teaches (Figure 4) the trimming processing part (main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106) includes a rotating turret (main turret 236) having a plurality of can body holding parts (can body receiving recesses 246) around a rotation axis thereof (drive shaft axis 64).
Regarding Claim 4, Babbitt discloses (Figures 1 and 2) a bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can body (can 5 with open end 6 
Babbitt does not explicitly disclose performing trimming, but does disclose that, due to the machine line’s modular construction, the method may be easily modified to include other processing stages, including trimming (column 4 lines 4-9). Miller teaches (Figures 4 and 5) a bottle can manufacturing method comprising performing slit processing on an upper end part (end portion B’) of the can body (can body B) to perform trimming while moving the can body around a rotation axis (drive shaft axis 64) and rotating the can body (column 10 lines 7-12). As this is a known type of trimming processing for use with a bottle can manufacturing method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing method disclosed by Babbitt, which can have a trimming stage added, to include performing slit processing on an upper end part of the can body to perform trimming while moving the can body around a rotation axis and rotating the can body in sequence with at least one stage of the necking processing, as taught by Miller. Examiner note: when the combination of Babbitt and Miller is made, one of the modules 20 disclosed by Babbitt is modified such that the forming/necking turret 60 with turret star wheel 24 is replaced by the trimming processing part taught by Miller (main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106). When this is done, the .
Claims 2, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Babbitt in view of Miller as applied to Claims 1 and 4 above, and further in view of Marshall (US 7,818,987).
Regarding Claim 2, with reference to the combination of Babbitt and Miller discussed with relation to Claim 1, Babbitt discloses that the bottle can manufacturing apparatus may be modified to add a trimming processing part to the machine line 10 (column 4 lines 4-9), but does not specify where in the machine line the trimming processing part should go with respect to the necking processing parts (forming/necking turrets 60). Marshall teaches a bottle can manufacturing apparatus for forming a mouth portion in a bottomed cylindrical can body comprising a trimming processing part, wherein the trimming processing part is continuously disposed in the middle of the necking processing parts continuously disposed (column 1 lines 40-49, column 2 lines 15-16; the trimming device is one machine in a machine line and is used between first and second sets of necking stages, i.e. in the middle of the necking processing parts). This arrangement allows for trimming of the waviness/earing that is formed along the edge of the mouth portion due to each necking process, which, without trimming interspersed between the necking processes, becomes more pronounced with a higher number of necking processes and can cause problems with subsequent can processing operations (column 1 lines 24-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing apparatus for forming a mouth portion in a bottomed cylindrical can body disclosed by Babbitt and modified by Miller 
Regarding Claim 5, with reference to the combination of Babbitt and Miller discussed with relation to Claim 4, Babbitt discloses that the bottle can manufacturing method may be modified to add a trimming stage (column 4 lines 4-9), but does not specify when the trimming stage should be performed with respect to the necking processing stages. Marshall teaches a bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can body comprising performing trimming, wherein the trimming is performed in sequence with the necking processing in the middle of the necking processing performed in sequence in the plurality of stages (column 1 lines 40-49; trimming is performed between first and second sets of necking stages, i.e. in the middle of the necking processing parts). This allows for trimming of the waviness/earing that is formed along the edge of the mouth portion due to each necking process, which, without trimming interspersed between the necking processes, becomes more pronounced with a higher number of necking processes and can cause problems with subsequent can processing operations (column 1 lines 24-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottle can manufacturing method for forming a mouth portion in a bottomed cylindrical can body disclosed by Babbitt and modified by Miller such that the trimming  is performed in sequence with the necking processing in the middle of the necking processing performed in sequence in the plurality of stages, as taught by Marshall, in order to allow the waviness/earing 
Regarding Claim 7, with reference to the combination of Babbitt and Miller discussed with relation to Claim 1, Babbitt discloses (Figure 2) the necking processing parts (forming/necking turrets 60 with turret star wheel 24 and tooling 105) include a rotating turret (turret star wheel 24) having a plurality of can body holding parts (pockets 24A) around a rotation axis thereof (central axis 64), and Miller teaches (Figure 4) the trimming processing part (main turret 236 with spindle units 86 having cutting ring 163 mounted on spindle sleeve 106) includes a rotating turret (main turret 236) having a plurality of can body holding parts (can body receiving recesses 246) around a rotation axis thereof (drive shaft axis 64).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Babbitt in view of Miller as applied to Claim 4 above, and further in view of Robinson et al., hereinafter Robinson (US 2016/0251105).
Regarding Claim 6, Babbitt does not explicitly disclose performing formation of a screw part and a curled part, but does disclose that, due to the machine line’s modular construction, the method may be easily modified to include other processing stages, including curling and threading (column 4 lines 4-9). Robinson teaches (Figures 5A/B and 6) a bottle can manufacturing method for forming a mouth portion (neck 20 with uppermost portion 80 and opening 24) in a bottomed cylindrical can body (metallic bottle 104), wherein formation of a screw part (threads 56) and a curled part (curl 108) is performed after the trimming ([0046] lines 3-4; the neck 20 of bottle 104 has already been formed prior to the curl 108 being formed, implying that all necking and trimming processes have been performed before the formation of .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Babbitt in view of Miller and Marshall as applied to Claim 5 above, and further in view of Robinson.
Regarding Claim 8, Babbitt does not explicitly disclose performing formation of a screw part and a curled part, but does disclose that, due to the machine line’s modular construction, the method may be easily modified to include other processing stages, including curling and threading (column 4 lines 4-9). Robinson teaches (Figures 5A/B and 6) a bottle can manufacturing method for forming a mouth portion (neck 20 with uppermost portion 80 and opening 24) in a bottomed cylindrical can body (metallic bottle 104), wherein formation of a screw part (threads 56) and a curled part (curl 108) is performed after the trimming ([0046] lines 3-4; the neck 20 of bottle 104 has already been formed prior to the curl 108 being formed, implying that all necking and trimming processes have been performed before the formation of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/Examiner, Art Unit 3725           

/TERESA M EKIERT/Primary Examiner, Art Unit 3725